News ReleaseExhibit 99.1 MARSH & McLENNAN COMPANIES REPORTS FOURTH QUARTER AND FULL-YEAR 2010 RESULTS Revenue Growth Fuels Strong Earnings Growth Fourth Quarter EPS Increases to $.37 Adjusted EPS Increases to $.41 NEW YORK, February 15, 2011 — Marsh & McLennan Companies, Inc. (NYSE: MMC) today reported financial results for the fourth quarter and year ended December 31, 2010. Brian Duperreault, President and CEO, said: “We are very pleased with our Company’s performance.We achieved growth in both revenue and operating income in every one of our four operating companies, not only in the quarter; but for the full year. “Marsh’s strong fourth quarter results capped a year of excellent performance. Robust new business development contributed to underlying revenue growth across all geographies. Guy Carpenter also had a very successful year. Both underlying revenue and profitability increased, supported by continued new business development. “Our Consulting segment produced solid revenue growth in 2010 as the effects of the recession diminished. Mercer’s revenue growth accelerated in the second half of the year. Oliver Wyman produced excellent growth in revenue and profitability. 1 “The success we achieved in 2010 gives us a solid foundation on which to build.With excellent operating company leadership, continued expense discipline, and the commitment to achieve strong earnings growth, we are well-positioned for the future,” concluded Mr. Duperreault. Consolidated Results Consolidated revenue in the fourth quarter of 2010 was $2.8 billion, an increase of 9 percent from the fourth quarter of 2009, or 6 percent on an underlying basis. Underlying revenue measures the change in revenue before the impact of acquisitions and dispositions, using consistent currency exchange rates. For 2010, consolidated revenue was $10.6 billion, an increase of 7 percent from $9.8 billion in 2009, or 3 percent on an underlying basis. In the fourth quarter of 2010, net income rose to $203 million, or $.37 per share, compared with net income of $23 million, or $.04 per share, in 2009. Earnings per share on an adjusted basis, which excludes noteworthy items as presented in the attached supplemental schedules, increased 8 percent to $.41, compared with $.38.Adjusted operating income in the fourth quarter rose 22 percent to $379 million compared with prior year. For the full year, net income increased to $855 million from $227 million in 2009, and earnings per share increased to $1.55 from $.42 in the prior year.Adjusted earnings per share increased to $1.64.Adjusted operating income grew 14 percent to $1.5 billion for 2010. Risk and Insurance Services Risk and Insurance Services segment revenue increased 11 percent to $1.5 billion in the fourth quarter of 2010, or 5 percent on an underlying basis. Operating income was $225 million, compared with $127 million in the fourth quarter of 2009. Adjusted operating income in the fourth quarter of 2010, which excludes noteworthy items, increased 22 percent to $259 million from $213 million in 2009. For the year, segment revenue rose 9 percent to $5.8 billion, or 2 2 percent on an underlying basis. Operating income grew 22 percent to $972 million, compared with $796 million in 2009; adjusted operating income increased 10 percent to $1.1 billion in 2010. Marsh’s revenue in the fourth quarter of 2010 was $1.3 billion, an increase of 12 percent, or 6 percent on an underlying basis. International operations underlying revenue increased 8 percent in the fourth quarter of 2010, reflecting 10 percent growth in both Latin America and Asia Pacific and 8 percent growth in EMEA. In the United States/Canada region, underlying revenue grew 3 percent. For the year, Marsh reported revenue of $4.7 billion, an increase of 10 percent, or 2 percent on an underlying basis. Guy Carpenter’s fourth quarter 2010 revenue increased 2 percent to $184 million, or 3 percent on an underlying basis. For the year, revenue increased to $975 million from $911 million, an increase of 7 percent, or 2 percent on an underlying basis. Consulting Consulting segment revenue increased 6 percent to $1.3 billion in the fourth quarter of 2010, or 6 percent on an underlying basis. Operating income was $150 million in the fourth quarter of 2010, up from $131 million in the prior year. Adjusted operating income rose 17 percent to $166 million in the fourth quarter of 2010, compared with $142 million in the prior year. For 2010, segment revenue was $4.8 billion, an increase of 5 percent, or 3 percent on an underlying basis. Mercer’s revenue increased 6 percent to $910 million in the fourth quarter of 2010, an increase of 5 percent on an underlying basis. Mercer’s consulting operations produced revenue of $633 million, an increase of 3 percent on an underlying basis; outsourcing, with revenue of $180 million, increased 5 percent; and investment consulting and management, with revenue of $97 million, grew 14 percent. Oliver Wyman’s revenue increased 6 percent to $399 million in the fourth quarter of 2010, or 8 percent on an underlying basis. Other Items Investment income, primarily mark-to-market gains in private equity investments, was $19 million in the fourth quarter of 2010 compared with $23 million in 2009. 3 At the end of 2010, cash and cash equivalents was $1.9 billion. Net debt, which is total debt less cash and cash equivalents, was $1.1 billion, compared with $1.9 billion at the end of 2009. The previously announced $500 million share repurchase program was initiated in the fourth quarter of 2010, during which the company repurchased 3.4 million shares for $86 million. Marsh continued to build its Marsh & McLennan Agency platform in the fourth quarter, acquiringTrion with $74 million in annual revenue andStrategic Benefit Solutions.In January, Marsh & McLennan Agency acquired RJF Agencies, one of the largest independent insurance agencies in the upper Midwest. Also in January, Mercer completed the acquisition ofHammond Associates, which significantly strengthenedMercer's U.S. investment consulting position in endowments and foundations. Conference Call A conference call to discuss fourth quarter and full-year 2010 results will be held today at 8:30 a.m. Eastern Time. To participate in the teleconference, please dial allers from outside the United States should dial The access code for both numbers is 3072574. The live audio webcast may be accessed at www.mmc.com.A replay of the webcast will be available approximately two hours after the event at the same web address. Marsh & McLennan Companies is a global professional services firm providing advice and solutions in the areas of risk, strategy and human capital. It is the parent company of a number of the world’s leading risk experts and specialty consultants, including Marsh, the insurance broker and risk advisor; Guy Carpenter, the risk and reinsurance specialist; Mercer, the provider of HR and related financial advice and services; and Oliver Wyman, the management consultancy. With 51,000 employees worldwide and annual revenue exceeding $10 billion, Marsh & McLennan Companies provides analysis, advice and transactional capabilities to clients in more than 100 countries. Its stock (ticker symbol: MMC) is listed on the New York, Chicago and London stock exchanges. Marsh & McLennan Companies’ website address is www.mmc.com. 4 This press release contains “forward-looking statements,” as defined in the Private Securities Litigation Reform Act of 1995. These statements, which express management’s current views concerning future events or results, use words like “anticipate,” “assume,” “believe,” “continue,” “estimate,” “expect,” “future,” “intend,” “plan,” “project” and similar terms, and future or conditional tense verbs like “could,” “may,” “might,” “should,” “will” and “would.” For example, we may use forward-looking statements when addressing topics such as: the outcome of contingencies; market and industry conditions; changes in our business strategies and methods of generating revenue; the development and performance of our services and products; changes in the composition or level ofour revenues; our cost structure and the outcome of cost-saving or restructuring initiatives; dividend policy; the expected impact of acquisitions and dispositions; pension obligations; cash flow and liquidity; future actions by regulators; and the impact of changes in accounting rules. Forward-looking statements are subject to inherent risks and uncertainties. Factors that could cause actual results to differ materially from those expressed or implied in our forward-looking statements include: § our exposure to potential liabilities arising from errors and omissions claims against us, particularly in our Marsh and Mercer businesses; § our ability to make strategic acquisitions and dispositions and to integrate, and realize expected synergies, savings or strategic benefits from the businesses we acquire; § changes in the funded status of our global defined benefit pension plans and the impact of any increased pension funding resulting from those changes; § the potential impact of rating agency actions on our cost of financing and ability to borrow, as well as on our operating costs and competitive position; § our exposure to potential criminal sanctions or civil remedies if we fail to comply with foreign and U.S. laws and regulations that are applicable to our international operations, including import and export requirements, anti-corruption laws such as the U.S. Foreign Corrupt Practices Act and the pending Anti-Bribery law in the UK, local laws prohibiting corrupt payments to government officials, as well as various trade sanctions laws; § the impact on our net income caused by fluctuations in foreign currency exchange rates; § the extent to which we retain existing clients and attract new business, and our ability to incentivize and retain key employees; § the impact of competition, including with respect to pricing; § the impact of any regional, national or global political, economic, regulatory or market conditions on our results of operations and financial condition; § our ability to successfully recover should we experience a disaster or other business continuity problem; § changes in applicable tax or accounting requirements; and § potential income statement effects from the application of FASB’s ASC Topic No. 740 (“Income Taxes”) regarding accounting treatment of uncertain tax benefits and valuation allowances and ASC Topic No. 350 (“Intangibles – Goodwill and Other”), including the effect of any subsequent adjustments to the estimates we use in applying these accounting standards. The factors identified above are not exhaustive. Marsh & McLennan Companies and its subsidiaries operate in a dynamic business environment in which new risks may emerge frequently. Accordingly, we caution readers not to place undue reliance on the above forward-looking statements, which speak only as of the dates on which they are made. The Company undertakes no obligation to update or revise any forward-looking statement to reflect events or circumstances arising after the date on which it is made. Further information concerning Marsh & McLennan Companies and its businesses, including information about factors that could materially affect our results of operations and financial condition, is contained in the Company’s filings with the Securities and Exchange Commission, including the “Risk Factors” section of our most recently filed Annual Report on Form 10-K. 5 Marsh & McLennan Companies, Inc. Consolidated Statements of Income (In millions, except per share figures) (Unaudited) Three Months Ended December 31, Twelve Months Ended December 31, Revenue $ Expense: Compensation and Benefits Other Operating Expenses Total Expense Operating Income (Loss) ) Interest Income 7 4 20 17 Interest Expense ) Investment Income (Loss) 19 23 43 (2 ) Income (Loss) Before Income Taxes ) Income Tax Expense (Credit) ) 21 Income (Loss) from Continuing Operations (5
